Notice of Allowance
This communication is in response to the amendment filed on 08/19/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3-12, and 14-21 are allowed.  Claims 2 and 13 have been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2021 and 3/24/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811545173.6, filed on 12/17/2018.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Conklin John (Reg. No. 754859) on 05/02/2022.
The application has been amended as follows: 

1.	(Currently Amended) A method for processing shared data, wherein the method is applied to a server cluster, and the method comprises:
receiving, by a first server, a first instruction for starting a first application program;
in response to the first instruction, starting, by the first server, a first Spark context for the first application program, to create a directed acyclic graph (DAG) of the first application program, and caching the DAG of the first application program in a first area of the first server;
receiving, by the first server, a second instruction for starting a second application program;
in response to the second instruction, starting, by the first server, a second Spark context for the second application program, to create a DAG of the second application program, and caching the DAG of the second application program in the first area of the first server;
reading, by the first server, two or more DAGs from the first area, wherein the two or more DAGs comprise the DAG of the first application program and the DAG of the second application program; 
determining, by the first server, to-be-cached shareable resilient distributed datasets (RDDs) based on the two or more DAGs, including determining a quantity of shareable RDDs comprised in each of the two or more DAGs, determining a shareable RDD comprised in a first DAG and determining, based on remaining space in a main memory of a second server, a to-be-cached shareable RDD comprised in the first DAG; and 
caching the to-be-cached shareable RDDs comprised in the first DAG in [[a]] the main memory of [[a]] the second server, 
wherein a shareable RDD is an RDD comprised in at least two DAGs of the two or more DAGs, and 
wherein the first DAG is a DAG with a largest quantity of shareable RDDs in the two or more DAGs.

2.	(Cancelled) 




3.	(Currently Amended) The method according to claim [[2]]1, wherein determining, based on the remaining space in the main memory of the second server, the to-be-cached shareable RDD comprised in the first DAG further comprises:
in response to the remaining space in the main memory of the second server being greater than or equal to a sum of magnitudes of all shareable RDDs comprised in the first DAG, determining all the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; and
in response to the remaining space in the main memory of the second server being less than the sum of magnitudes of all shareable RDDs comprised in the first DAG, determining some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs.

4.	(Previously Presented) The method according to claim 3, wherein determining some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs further comprises:
determining, based on a magnitude, a quantity of reuse times, a computing duration, or a magnitude of a dependent parent RDD of each shareable RDD comprised in the first DAG, some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; or
determining a shareable RDD that is found in the first DAG as the to-be-cached shareable RDD.

5.	(Currently Amended) The method according to claim [[2]]1, wherein determining, based on the remaining space in the main memory of the second server, the to-be-cached shareable RDD comprised in the first DAG further comprises:
in response to the remaining space in the main memory of the second server being greater than or equal to a sum of magnitudes of all shareable RDDs comprised in the first DAG, determining all the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; and
in response to the remaining space in the main memory of the second server being less than the sum of magnitudes of all shareable RDDs comprised in the first DAG, determining a to-be-replaced RDD comprised in the main memory of the second server, and determining, based on the remaining space in the main memory of the second server and a magnitude of the to-be-replaced RDD, the to-be-cached shareable RDD comprised in the first DAG.

6.	(Previously Presented) The method according to claim 5, wherein determining the to-be-replaced RDD comprised in the main memory of the second server further comprises:
determining the to-be-replaced RDD based on a magnitude, a quantity of reuse times, a computing duration, or a magnitude of a dependent parent RDD of each shareable RDD cached in the main memory of the second server.

7.	(Previously Presented) The method according to claim 5, wherein determining, based on the remaining space in the main memory of the second server and the magnitude of the to-be-replaced RDD, the to-be-cached shareable RDD comprised in the first DAG further comprises:
in response to a sum of the remaining space in the main memory of the second server and the magnitude of the to-be-replaced RDD being greater than or equal to the sum of the magnitudes of all the shareable RDDs comprised in the first DAG, determining all the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; and
in response to the sum of the remaining space in the main memory of the second server and the magnitude of the to-be-replaced RDD being less than the sum of the magnitudes of all the shareable RDDs comprised in the first DAG, determining some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs.

8.	(Previously Presented) The method according to claim 7, wherein determining some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs further comprises:
determining, based on a magnitude, a quantity of reuse times, a computing duration, or a magnitude of a dependent parent RDD of each shareable RDD comprised in the first DAG, some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; or
determining a shareable RDD that is found in the first DAG as the to-be-cached shareable RDD.

9.	(Previously Presented) The method according to claim 5, wherein caching the to-be-cached shareable RDD comprised in the first DAG further comprises:
removing the to-be-replaced RDD from the main memory of the second server, and caching the to-be-cached shareable RDD comprised in the first DAG.

10.	(Currently Amended) The method according to claim 1 further comprising:
determining a third DAG in the two or more DAGs; and
reading a shareable RDD comprised in the third DAG from the main memory of the second server, and 
transforming the third DAG into a fourth DAG based on the shareable RDD comprised in the third DAG, 
wherein an execution result of the fourth DAG and an execution result of the third DAG are the same, and an execution duration of the fourth DAG is less than an execution duration of the third DAG.

11.	(Previously Presented) The method according to claim 10, wherein the main memory of the second server is a main memory of the first server, the main memory of the second server, or a sum of at least some of the main memory of the first server and at least some of the main memory of the second server.

12	(Currently Amended) A server[[,]] comprising a processor, a non-transitory computer-readable medium having computer-executable instructions stored thereon, and a communications interface, wherein the non-transitory computer-readable medium and the communications interface are coupled to the processor, wherein the computer-executable instructions, when executed by the processor, cause the processor to facilitate:
receiving a first instruction for starting a first application program[[;]], starting a first Spark context for the first application program[[,]] to create a directed acyclic graph (DAG) of the first application program, and caching the DAG of the first application program in a first area of a first server;
receiving a second instruction for starting a second application program[[;]], starting a second Spark context for the second application program[[,]] to create a DAG of the second application program, and caching the DAG of the second application program in the first area of the first server;
reading two or more DAGs from the first area, wherein the two or more DAGs comprise the DAG of the first application program and the DAG of the second application program;
determining to-be-cached shareable resilient distributed datasets (RDDs) based on the two or more DAGs, including determining a quantity of shareable RDDs comprised in each of the two or more DAGs, determining a shareable RDD comprised in a first DAG and determining, based on remaining space in a main memory of a second server, a to-be-cached shareable RDD comprised in the first DAG; and 
caching the to-be-cached shareable RDDs comprised in the first DAG in [[a]] the main memory of [[a]] the second server, 
wherein a shareable RDD is an RDD comprised in at least two DAGs of the two or more DAGs, and
wherein the first DAG is a DAG with a largest quantity of shareable RDDs in the two or more DAGs.

13.	(Cancelled) 




14.	(Currently Amended) The server according to claim [[13]]12, wherein the processor executes the instruction to further facilitate:
in response to the remaining space in the main memory of the second server being greater than or equal to a sum of magnitudes of all shareable RDDs comprised in the first DAG, determining all the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; and
in response to the remaining space in the main memory of the second server being less than the sum of magnitudes of all shareable RDDs comprised in the first DAG, determining some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs.

15.	(Previously Presented) The server according to claim 14, wherein the processor executes the instruction to further facilitate:
determining, based on a magnitude, a quantity of reuse times, a computing duration, or a magnitude of a dependent parent RDD of each shareable RDD comprised in the first DAG, some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; or
determining a shareable RDD that is obtained through a queryfound in the first DAG as the to-be-cached shareable RDD.

16.	(Currently Amended) The server according to claim [[13]]12, wherein the processor executes the instruction to further facilitate:
in response to the remaining space in the main memory of the second server being greater than or equal to a sum of magnitudes of all shareable RDDs comprised in the first DAG, determining all the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; and
in response to the remaining space in the main memory of the second server being less than the sum of magnitudes of all shareable RDDs comprised in the first DAG, determining a to-be-replaced RDD comprised in the main memory of the second server, and determining, based on the remaining space in the main memory of the second server and a magnitude of the to-be-replaced RDD, the to-be-cached shareable RDD comprised in the first DAG.

17.	(Previously Presented) The server according to claim 16, wherein the processor executes the instruction to further facilitate:
determining the to-be-replaced RDD based on a magnitude, a quantity of reuse times, a computing duration, or a magnitude of a dependent parent RDD of each shareable RDD cached in the main memory of the second server.

18.	(Previously Presented) The server according to claim 16, wherein the processor executes the instruction to further facilitate:
in response to a sum of the remaining space in the main memory of the second server and the magnitude of the to-be-replaced RDD beings greater than or equal to the sum of the magnitudes of all the shareable RDDs comprised in the first DAG, determining all the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs; and
in response to the sum of the remaining space in the main memory of the second server and the magnitude of the to-be-replaced RDD being less than the sum of the magnitudes of all the shareable RDDs comprised in the first DAG, determining some of the shareable RDDs comprised in the first DAG as the to-be-cached shareable RDDs.

19.	(Canceled)

20.	(Currently Amended) The server according to claim 12, wherein the processor executes the instruction to further facilitate:
determining a third DAG in the two or more DAGs; and
reading a shareable RDD comprised in the third DAG from the main memory of the second server, and transforming the third DAG into a fourth DAG based on the shareable RDD comprised in the third DAG, wherein an execution result of the fourth DAG and an execution result of the third DAG are the same.

21.	(Previously Presented) The server according to claim 20, wherein the main memory of the second server is a main memory of the first server, the main memory of the second server, or a sum of at least some of the main memory of the first server and at least some of the main memory of the second server.

Allowable Subject Matter
An updated search has been performed, and no prior art has been found that alone, or in any
reasonable combination would read the claims as amended,
The following is an examiner's statement of reasons for allowance:
in response to receiving a first instruction for starting a first application program, starting, by a first server, a first Spark context for the first application program, to create a directed acyclic graph (DAG) of the first application program, and caching the DAG of the first application program in a first area of the first server.  In response to a second instruction for starting a second application program, starting, by the first server, a second Spark context for the second application program, to create a DAG of the second application program, and caching the DAG of the second application program in the first area of the first server.  Reading, by the first server, two or more of DAGs from the first area, wherein the two or more number of DAGs comprise the DAG of the first application program and the DAG of the second application program.  Determining, by the first server, a-to-be-cached shareable resilient distributed datasets (RDDs) based on the two or more number of DAGs, and caching the to-be-cached shareable RDDs in a main memory of a second server, wherein the-a shareable RDD is an RDD comprised in at least two DAGs of the two or more number of DAGs.  Computing a quantity of shareable RDDs comprised in each of the two or more  number of DAGs.  Determining a first DAG and a shareable RDD comprised in the first DAG, wherein the first DAG is a DAG with a largest quantity of shareable RDDs in the two or more  number of DAGs.  Determining, based on remaining space in the main memory of the second server, a to- be-cached shareable RDD comprised in the first DAG, and caching the to-be-cached shareable.

As to claims 1, 8, and 15, Chen (CN103631730A) teaches that monitoring code is inserted into Spark source program code, pre-executing the application program with sample data as input, performing dynamic semantic analysis on the application program, and obtaining the input of all RDD function operations RDD ID, operation type, output RDD ID, construct a DAG according to the obtained information.  Traverse the above DAG, calculate the out-degree of each vertex, filter out the RDD corresponding to the vertex whose degree is greater than 1, and establish an RDD set S, in which the RDD is an RDD that needs to be cached in memory; adjust the Action execution order of all RDDs in the above RDD set S to optimize the access order of RDD data calculation that needs to be cached in memory.  Calculate the weight of all RDDs in the RDD set S.  When the real job data is input to execute the application, the RDD is cached to the memory in turn according to the access sequence calculated by the optimized RDD data. If the memory is full, the RDD to be replaced from the memory is determined according to the memory replacement algorithm;
Another prior art of Barnea (US 9880823 B1) teaches a method and system for creating applications that can be executed on homogeneous big data platforms.  Able to translate the input to these targeted platforms without the developer needing to tailor the application specifically to the platform. The method and system are based on the use of an execution dependency graph and a cluster configuration. The execution dependency graph can include interdependencies in the data.  
Another prior art of Griff (US 20100091677) teaches a viewable of network signal strength, upload data transfer speed, download data transfer speed, data latency, video quality, dropped calls, error messages, data technology transition, audio quality.  A user could use a computer mouse to drag a displayed pointer over a grid where more granular details of a particular geographical area are desired. By selecting the particular grid, website would display additional details about the particular KPI and/or the geographical location.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. Dependent claims depend from now on allowed independent claims and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2454